Chief Justice Robertson
delivered the Opinion of the Court.
Three several writs of error bring up, from the County Court of Clay county the following orders for revision: «State of Kentucky, Clay County Court, December, , , term, 1836 — on motion of Ihomas strong — ordered a that the clerk of this Court bind Washington Freeman and Hiram h reeman to the said I homas Strong, ** ^eam the art an<^ mystery of farming, upon the said “ Strong entering into bond agreeable to law.”
*283“ On motion of Edward Davidson — ordered that- the “ clerk of this Court bind Elizabeth Freeman, infant “child of George Freeman, to said Davidson, to learn “ the art and mystery of spinning and weaving, by the “ said Davidson entering into bond with the Clerk agree“able to law.”
And at a subsequent term of the same Court, an-entry was made for recording “indentures”' in the three cases. ■ But the clerk has certified the foregoing orders as constituting a complete record — without certifying any bond or indenture.
As the jurisdiction of the County Courts over orphans- and poor free children, colored and white,, whose parents are unable or unfit to rear them properly,, is limited and special, every order for binding a child as an apprentice, should exhibit the facts required by law for giving jurisdiction.
In these cases, the record is altogether too meagre. It does not show that the children were orphans; nor that the parent or next friend or person with whom they lived, had been summonsed, or had appeared in Court; nor, so far as the two male children were concerned, that they were even infants. Wherefore, all these orders, tested by the record alone, as they must be by this Court, are clearly erroneous.
Wherefore, each of the orders for binding out the several plaintiffs in error must be set aside and held for nought.